Citation Nr: 0500535	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1951 April 
1953, and from February 1954 to June 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2002, the RO continued the 10 percent disability 
rating for hearing loss of the left ear, which had been 
effective since March 1984.  By rating decision, dated in 
April 2002, the RO granted service-connection for bilateral 
hearing loss, assigning a 40 percent disability rating, 
effective January 10, 2002.  During the pendency of the 
appeal, in February 2004, the RO determined that the veteran 
was entitled to a 60 percent disability rating for bilateral 
hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  This law redefines 
the obligations of VA with respect to the duty to assist; the 
duty to obtain medical opinion(s) where necessary; and it 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In January 2002, VA received the veteran's claim for 
entitlement to an increased rating for hearing loss of the 
left ear.  By correspondence, dated in January 2002, the 
veteran received correspondence pertaining to a service-
connection claim and VA's duty to assist.  The limited 
information contained in the correspondence, pertained to 
service-connection claims only, and did not specifically 
address the claim for an increased disability rating for 
hearing loss.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA failed to specifically discuss 
the required notice to the veteran of the information and 
evidence necessary to substantiate the claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss either the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard set forth by the 
VCAA.  More specifically, VA has failed to adequately discuss 
their amended duty to notify the veteran regarding the claim.  
Moreover, VA failed to inform the veteran of which evidence 
VA will seek to provide and which evidence the veteran is 
responsible for providing, citing Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.  If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with the claim.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claim for an increased 
disability rating for hearing loss.  A 
general form letter, prepared by the RO, 
not specifically addressing the 
disability and entitlement at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran, and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for hearing loss.  After 
the releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain the records, a notation 
to that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure the records.  

3.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised to 
make a determination based on the law and 
regulations in effect at the time of the 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent, and any additional information 
obtained as a result of this Remand.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



